Appeal and cross appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered June 17, 2005. The order, inter alia, granted in part defendants’ motion for summary judgment dismissing the claims for medical monitoring expenses.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Allen v General Elec. Co. (32 AD3d 1163 [2006]). Present — Pigott, Jr., P.J., Scudder, Kehoe, Smith and Green, JJ.